



EXHIBIT 10.2






EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT is effective as of the last date signed by the parties
hereto (the “Effective Date”) and is entered into by and between Retrophin,
Inc., a Delaware corporation (hereinafter the “Company”), and Peter Heerma
(hereinafter “Executive”).
R E C I T A L S
WHEREAS, the Company and Executive wish to set forth in this Agreement the terms
and conditions under which Executive will be employed by the Company on and
after the Effective Date hereof;
NOW, THEREFORE, the Company and Executive, in consideration of the mutual
promises set forth herein, agree as follows:
1.
NATURE OF EMPLOYMENT
1.1.    Effect of Agreement. This Agreement shall govern the terms of
Executive’s employment with the Company on and after the Effective Date until it
is terminated by either the Company or Executive pursuant to the terms set forth
in Article 6. Executive shall report directly to the Chief Executive Officer of
the Company (the “CEO”).
1.2.    At-Will Employment. Executive shall continue to be employed on an
at-will basis by the Company and therefore either Executive or the Company may
terminate the employment relationship and this Agreement at any time, with or
without Cause (as defined herein) and with or without advance notice, subject to
the provisions of Article 6.
2.
EMPLOYMENT DUTIES
2.1.    Title/Responsibilities. Executive agrees to serve the Company in the
position of Chief Commercial Officer. Executive shall have the powers and duties
commensurate with such position.
2.2.    Full Time Attention. Executive shall devote his best efforts and his
full business time and attention to the performance of the services customarily
incident to such office and to such other services as the CEO or Board of
Directors may reasonably request.
2.3.    Other Activities. Except upon the prior written consent of the CEO,
Executive shall not during the period of employment engage, directly or
indirectly, in any other business activity (whether or not pursued for pecuniary
advantage) that is or may be competitive with, or that might place him in a
competing position to that of the Company or any other corporation or entity
that directly or indirectly controls, is controlled by, or is under common
control with the Company, provided that Executive may own less than two percent
(2%) of the outstanding securities of any such publicly traded competing
corporation.
3.
COMPENSATION
3.1.    Base Salary. Executive shall receive a Base Salary at an annual rate of
$400,000, payable semi-monthly in equal installments in accordance with the
Company’s normal payroll practices. The CEO shall provide Executive with annual
performance reviews, and, thereafter, Executive shall be entitled to such
increase in Base Salary as the Compensation Committee of the Board of Directors
(the “Compensation Committee”) may from time to time establish in its sole
discretion.
3.2.    Incentive Bonus. In addition to any other bonus Executive shall be
awarded by the Compensation Committee, Executive shall be eligible to receive an
annual incentive bonus as determined by the Compensation Committee based upon
the achievement by the Company of annual corporate goals established by the
Board of Directors or the Compensation Committee and Executive’s individual
performance during the applicable year. Executive’s annual incentive bonus at
target will be 50% of Executive’s Base Salary (the “Target Annual Bonus”). If
the Effective Date is on or before October 1, 2019, Executive shall, subject to
the provisions of this Agreement, be eligible to receive a Target Annual Bonus
as determined by the Compensation Committee for the 2019 calendar year, on a
pro-rated basis based on the number of months during the calendar year 2019
which Executive is employed by the Company. The Compensation Committee in
consultation with the independent members of the Board of Directors shall, in
its sole discretion, determine whether the annual corporate goals have been
attained. Any annual incentive bonus shall be considered earned only if
Executive is employed by the Company on the date that the determination is made
as to whether annual corporate goals have been


1

--------------------------------------------------------------------------------





met. This determination generally will be made within the first quarter
following the end of the Company’s fiscal year. Except as provided in Article 6
herein, no pro-rata bonus will be considered earned if Executive leaves the
Company for any reason prior to the foregoing determination date. Any annual
incentive bonus that is earned shall be paid no later than the fifteenth day of
the third month following the end of the Company’s fiscal year for which such
bonus was earned.
3.3.    Equity.
(a)    Subject to approval by the Board of Directors or Compensation Committee,
the Company will grant Executive the following equity awards (collectively, the
“Initial Equity Awards”): (i) a stock option to purchase 100,000 shares of
Company common stock (the “Option”), and (ii) a time-based restricted stock unit
award covering 35,000 shares of Company common stock (the “Time-Based RSU”). 
The stock option is a non-qualified stock option, has a 10-year term and will
vest over four years, with one-fourth vesting on the one-year anniversary of the
grant date and the remaining three-fourths vesting over the following three
years in 36 equal monthly installments. The time-based restricted stock unit
award will vest over four years, with one-fourth vesting on each anniversary of
the grant date. The vesting of each Initial Equity Award is subject to
Executive’s continued employment through the applicable vesting dates, and is
subject to accelerated vesting in certain circumstances pursuant to Article 6
below. Each of the Initial Equity Awards is intended to be a material inducement
to Executive’s acceptance of the Company’s offer of employment with the Company,
and will be granted outside the Company’s 2018 Equity Incentive Plan, as amended
(the “2018 Plan”), but pursuant to the terms of the 2018 Plan as if such awards
were granted under the 2018 Plan.
(b)    Subject to approval by the Compensation Committee, in consultation with
the independent members of the Board of Directors, Executive will be eligible to
receive additional Stock Awards on terms to be determined by the Compensation
Committee at the time of any such grant. The determination whether to grant any
additional Stock Award to Executive is in the sole discretion of the
Compensation Committee, in consultation with the independent members of the
Board of Directors. For all purposes of this Agreement, “Stock Awards” shall
mean any rights granted by the Company to Executive with respect to the common
stock of the Company, including, without limitation, the Initial Equity Awards
and other stock options, stock appreciation rights, restricted stock, stock
bonuses and restricted stock units.
3.4.    Relocation. Executive’s primary office location shall be the Company’s
office located in San Diego, California, and as a condition of employment,
Executive shall relocate to the San Diego area. Executive shall be eligible for
reimbursement of certain out-of-pocket expenses incurred as a result of
Executive’s permanent relocation to the San Diego area in accordance with the
Company’s Relocation Policy Guidelines (such reimbursed amounts, if any, the
“Relocation Payments”). Should Executive’s employment terminate within 12 months
after the Effective Date pursuant to a Voluntary Resignation (as set forth in
Section 6.7 herein) or a Termination by the Company for Cause (as set forth in
Section 6.4 herein), Executive shall be required to repay to the Company 100% of
any amounts previously paid to him for the Relocation Payments, and hereby
authorizes the Company to withhold any such amount from Executive’s final
paycheck or other earned compensation. Should Executive’s employment terminate
after 12 months but within 24 months after the Effective Date pursuant to a
Voluntary Resignation (as set forth in Section 6.7 herein) or a Termination by
the Company for Cause (as set forth in Section 6.4 herein), Executive shall be
required to repay to the Company 50% of any amounts previously paid to him for
the Relocation Payments, and hereby authorizes the Company to withhold any such
amount from Executive’s final paycheck or other earned compensation.
3.5.    Inducement Advance. Executive shall receive a one-time cash inducement
advance (the “Inducement Advance”) in the total amount of $150,000.00, subject
to applicable withholding, which shall be deemed earned when Executive
successfully completes two full years of employment from the Effective Date. 50%
of the Inducement Advance shall be paid within thirty days following the
Effective Date. The remaining 50% of the Inducement Advance will be paid within
thirty days following the six-month anniversary of the Effective Date, subject
to Executive remaining employed with the Company continuously during such
period. Should Executive’s employment terminate within 12 months after the
Effective Date pursuant to a Voluntary Resignation (as set forth in Section 6.7
herein) or a Termination by the Company for Cause (as set forth in Section 6.4
herein), Executive shall be required to repay to the Company 100% of any amounts
actually received by him for the Inducement Advance, and hereby authorizes the
Company to withhold any such amount from Executive’s final paycheck or other
earned compensation. Should Executive’s employment terminate after 12 months but
within 24 months after the Effective Date pursuant to a Voluntary Resignation
(as set forth in Section 6.7 herein) or a Termination by the Company for Cause
(as set forth in Section 6.4 herein), Executive shall be required to repay to
the Company 50% of any amounts actually received by him for the Inducement
Advance, and hereby authorizes the Company to withhold any such amount from
Executive’s final paycheck or other earned compensation.
3.6.    Withholdings. All compensation and benefits payable to Executive under
this Agreement shall be subject to all federal, state, local taxes and other
withholdings and similar taxes and payments required by applicable law.
4.
EXPENSE ALLOWANCES AND FRINGE BENEFITS
4.1.    Vacation. Executive shall be eligible for all paid holidays recognized
by the Company, and 20 days of paid vacation per annum, accrued at the rate of
1.67 days per month. Vacation days for the first calendar year of employment may
be prorated. The Company provides for rollover of vacation from year to year up
to an allowable maximum. Executive shall also be eligible for personal days and
sick days consistent with the Company’s policy.
4.2.    Benefits. During Executive’s employment hereunder, the Company shall
also provide Executive with the health insurance benefits it generally provides
to its other senior management employees. As Executive becomes eligible in
accordance with applicable criteria adopted by the


2

--------------------------------------------------------------------------------





Company, the Company shall provide Executive with the right to participate in
and to receive benefit from life, accident, disability, medical, and savings
plans and similar benefits made available generally to employees of the Company
as such plans and benefits may be adopted by the Company. With respect to
long-term disability insurance coverage, Executive will pay all premiums for
such coverage with after-tax dollars, and the Company will reimburse Executive
for the premium costs so paid by Executive, which reimbursement benefit shall be
taxable income, subject to withholding. The amount and extent of benefits to
which Executive is entitled shall be governed by the specific benefit plan as it
may be amended from time to time.
4.3.    Business Expense Reimbursement. During the term of this Agreement,
Executive shall be entitled to receive proper reimbursement for all reasonable
out-of-pocket expenses incurred by him (in accordance with the policies and
procedures established by the Company for its senior executive officers) in
performing services hereunder. Executive agrees to furnish to the Company
adequate records and other documentary evidence of such expense for which
Executive seeks reimbursement. Such expenses shall be reimbursed and accounted
for under the policies and procedures established by the Company, and such
reimbursement shall be made promptly, but in no event later than December 31 of
the calendar year following the year in which such expenses were incurred by
Executive.
5.
CONFIDENTIALITY
5.1.    Confidential Information. Executive represents and warrants that he has
previously executed and delivered to the Company the Company’s standard
Confidentiality Agreement.
5.2.    Return of Property. All documents, records, apparatus, equipment and
other physical property which is furnished to or obtained by Executive in the
course of his employment with the Company shall be and remain the sole property
of the Company. Executive agrees that, upon the termination of his employment,
he shall return all such property (whether or not it pertains to Confidential
Information as defined in the Confidentiality Agreement), and agrees not to make
or retain copies, reproductions or summaries of any such property.
5.3.    No Use of Prior Confidential Information. Executive will not
intentionally disclose to the Company or use on its behalf any confidential
information belonging to any of his former employers or any other third party.
6.
TERMINATION
6.1.    General. As set forth in Section 1.2 herein, Executive shall be employed
on an at-will basis by the Company. Notwithstanding the foregoing, Executive’s
employment and this Agreement may be terminated in one of six ways as set forth
in this Article 6: (a) Executive’s Death (Section 6.2); (b) Executive’s
Disability (Section 6.3); (c) Termination by the Company for Cause (Section
6.4); (d) Termination by the Company without Cause (Section 6.5); (e)
Termination by Executive due to a Constructive Termination (Section 6.6); or (f)
Voluntary Resignation (Section 6.7).
6.2.    By Death. Executive’s employment and this Agreement shall terminate
automatically upon the death of Executive. In such event:
(a)    Bonus. The Company shall pay to Executive’s beneficiaries or his estate,
as the case may be, a lump sum amount equal to Executive’s Target Annual Bonus
(as defined in Section 3.2) for the Company’s fiscal year in which Executive’s
death occurs multiplied by a fraction, the numerator of which is the number of
full months of employment by Executive in such fiscal year and the denominator
of which is 12. Such amount shall be paid as soon as administratively
practicable, but in no event later than March 15 following the year in which
Executive’s death occurred.
(b)    Accrued Compensation. The Company shall pay to Executive’s beneficiaries
or his estate, as the case may be, any accrued Base Salary, any vested deferred
compensation (other than pension plan or profit-sharing plan benefits that will
be paid in accordance with the applicable plan), any benefits under any plans of
the Company (other than pension and profit-sharing plans) in which Executive is
a participant to the full extent of Executive’s rights under such plans, any
accrued vacation pay and any appropriate business expenses incurred by Executive
in connection with his duties hereunder, all to the date of termination
(collectively “Accrued Compensation”).
(c)    No Severance Compensation. The compensation and benefits set forth in
Sections 6.2(a) and (b) herein shall be the only compensation and benefits
provided by the Company in the event of Executive’s death and no other severance
compensation or benefits shall be provided.
6.3.    By Disability. If Executive is prevented from performing his duties
hereunder by reason of any physical or mental incapacity that results in
Executive’s satisfaction of all requirements necessary to receive benefits under
the Company’s long-term disability plan due to a total disability, then, to the
extent permitted by law, the Company may terminate the employment of Executive
and this Agreement at or after such time. In such event, and if Executive signs
the General Release set forth as Exhibit A or such other form of release as the
Company may require (the “Release”) on or within the time period set forth
therein, but in no event later than forty-five (45) days after the termination
date and allows such Release to become effective (the “Release Effective Date”),
then:
(a)    Accrued Compensation. The Company shall pay to Executive all Accrued
Compensation (as defined in Section 6.2(b) herein).


3

--------------------------------------------------------------------------------





(b)    Base Salary Continuation. The Company shall continue to pay Executive’s
Base Salary, less required withholdings, for a period of 12 months (the
“Disability Base Salary Payments”) following Executive’s separation from
service; provided that the Disability Base Salary Payments shall be reduced by
any insurance or other payments to Executive under policies and plans sponsored
by the Company, even if premiums are paid by Executive. Subject to the
provisions of Section 6.11, the Disability Base Salary Payments shall be paid in
accordance with the Company’s standard payroll practices; provided, however,
that any amounts that would otherwise be scheduled to be paid prior to the
Release Effective Date shall instead accrue and be paid during the first payroll
period following the Release Effective Date, and all other payments shall be
made as originally scheduled.
(c)    Bonus. The Company shall pay to Executive a lump sum amount equal to
Executive’s Target Annual Bonus (as defined in Section 3.2) for the Company’s
then-current fiscal year multiplied by a fraction, the numerator of which is the
number of full months of employment by Executive in the current fiscal year and
the denominator of which is 12. Such payment shall be made within ten (10) days
following the Release Effective Date.
(d)    Stock Awards. The vesting of all outstanding Stock Awards held by
Executive shall be accelerated such that the amount of shares vested under such
Stock Awards shall equal that number of shares that would have been vested if
Executive had continued to render services to the Company for 12 continuous
months after the date of Executive's termination of employment.
(e)    Health Insurance Benefits. To the extent provided by the federal COBRA
law or, if applicable, state insurance laws, and by the Company’s current group
health insurance policies, Executive will be eligible to continue Executive’s
group health insurance benefits at Executive’s own expense. If Executive timely
elects continued coverage under COBRA, the Company shall pay Executive’s COBRA
premiums, and any applicable Company COBRA premiums, necessary to continue
Executive’s then-current coverage for a period of 12 months after the date of
Executive’s termination of employment; provided, however, that any such payments
will cease if Executive voluntarily enrolls in a health insurance plan offered
by another employer or entity during the period in which the Company is paying
such premiums. Executive agrees to immediately notify the Company in writing of
any such enrollment.
Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot provide the foregoing benefit without potentially
incurring financial costs or penalties under applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company shall in
lieu thereof provide to Executive a taxable monthly amount to continue his group
health insurance coverage in effect on the date of separation from service
(which amount shall be based on the premium for the first month of COBRA
coverage), which payments shall be made regardless of whether Executive elects
COBRA continuation coverage and shall commence in the month following the month
in which Executive incurs a separation from service and shall end on the earlier
of (x) the date on which Executive voluntarily enrolls in a health insurance
plan offered by another employer or entity during the period in which the
Company is paying such amounts and (y) 12 months after the date of Executive’s
separation from service.
(f)    Disability Plans. Nothing in this Section 6.3 shall affect Executive’s
rights under any disability plan in which Executive is a participant.
6.4.    Termination by the Company for Cause.
(a)    No Liability. The Company may terminate Executive’s employment and this
Agreement for Cause (as defined below) without liability at any time. In such
event, the Company shall pay Executive all Accrued Compensation (as defined in
Section 6.2(b) herein), but no other compensation or reimbursement of any kind,
including without limitation, any severance compensation or benefits shall be
paid, and thereafter the Company’s obligations hereunder shall terminate. For
clarity, the foregoing sentence shall not have any impact on any awards or other
benefits that are vested as of the date of such termination.
(b)    Definition of “Cause.” For purposes of this Agreement, “Cause” shall mean
one or more of the following:
(i)    Executive’s intentional commission of an act, or intentional failure to
act, that materially injures the business of the Company; provided, however,
that in no event shall any business judgment made in good faith by Executive and
within Executive’s defined scope of authority constitute a basis for termination
for Cause under this Agreement;
(ii)    Executive’s intentional refusal or intentional failure to act in
accordance with any lawful and proper direction or order of the Board of
Directors or the CEO;
(iii)    Executive’s material breach of Executive’s fiduciary, statutory,
contractual, or common law duties to the Company (including any material breach
of this Agreement, the Confidentiality Agreement, or the Company’s written
policies);
(iv)    Executive’s indictment for or conviction of, or plea of guilty or nolo
contendere to, any felony or any crime involving dishonesty; or
(v)    Executive’s participation in any fraud or other act of willful misconduct
against the Company;
provided, however, that in the event that any of the foregoing events is
reasonably capable of being cured, the Company shall provide written notice to
Executive describing the nature of such event and Executive shall thereafter
have ten (10) business days to cure such event.


4

--------------------------------------------------------------------------------





6.5.    Termination by the Company without Cause.
(a)    The Company’s Right. The Company may terminate Executive’s employment and
this Agreement without Cause (as defined in Section 6.4(b) herein) at any time
by giving thirty (30) days advance written notice to Executive.
(b)    Severance Benefits. If the Company terminates Executive’s employment
without Cause, and if Executive signs the Release on or within the time period
set forth therein (but in no event later than forty-five (45) days after the
termination date) and allows such Release to become effective, then:
(i)    Accrued Compensation. The Company shall pay to Executive all Accrued
Compensation (as defined in Section 6.2(b) herein).
(ii)    Cash Compensation Amount Payments. The Company shall pay Executive an
amount equal to (A) Executive’s annual Base Salary plus Executive’s Target
Annual Bonus (as defined in Section 3.2 herein) multiplied by (B) 1.0 (the “Cash
Compensation Amount”). Subject to the provisions of Section 6.11, the Cash
Compensation Amount will be paid in equal installments on the Company’s standard
payroll dates over a period of 12 months following Executive’s separation from
service; provided, however, that any amounts that would otherwise be scheduled
to be paid prior to the Release Effective Date shall instead accrue and be paid
during the first payroll period following the Release Effective Date, and all
other payments shall be made as originally scheduled.
(iii)    Stock Awards. The vesting of all outstanding Stock Awards held by
Executive shall be accelerated such that the amount of shares vested under such
Stock Awards shall equal that number of shares that would have been vested if
Executive had continued to render services to the Company for 12 continuous
months after the date of Executive's termination of employment.
(iv)    Health Insurance Benefits. To the extent provided by the federal COBRA
law or, if applicable, state insurance laws, and by the Company’s current group
health insurance policies, Executive will be eligible to continue Executive’s
group health insurance benefits at Executive’s own expense. If Executive timely
elects continued coverage under COBRA, the Company shall pay Executive’s COBRA
premiums, and any applicable Company COBRA premiums, necessary to continue
Executive’s then-current coverage for a period of 12 months after the date of
Executive’s termination of employment; provided, however, that any such payments
will cease if Executive voluntarily enrolls in a health insurance plan offered
by another employer or entity during the period in which the Company is paying
such premiums. Executive agrees to immediately notify the Company in writing of
any such enrollment.
Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot provide the foregoing benefit without potentially
incurring financial costs or penalties under applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company shall in
lieu thereof provide to Executive a taxable monthly amount to continue his group
health insurance coverage in effect on the date of separation from service
(which amount shall be based on the premium for the first month of COBRA
coverage), which payments shall be made regardless of whether Executive elects
COBRA continuation coverage and shall commence in the month following the month
in which Executive incurs a separation from service and shall end on the earlier
of (x) the date on which Executive voluntarily enrolls in a health insurance
plan offered by another employer or entity during the period in which the
Company is paying such amounts and (y) 12 months after the date of Executive’s
separation from service.
6.6.    Termination by Executive due to a Constructive Termination.
(a)    Executive’s Right. Executive may resign his employment and terminate this
Agreement at any time as a result of a Constructive Termination (as defined in
Section 6.6(c) herein).
(b)    Severance Benefits. If Executive resigns his employment and terminates
this Agreement as a result of a Constructive Termination, and if Executive signs
the Release on or within the time period set forth therein (but in no event
later than forty-five (45) days after the termination date) and allows such
Release to become effective, then Executive shall receive all of the severance
benefits set forth in Section 6.5(b) herein.
(c)    Definition of “Constructive Termination.” For purposes of this Agreement,
“Constructive Termination” shall mean a resignation of employment and
termination of this Agreement by Executive for one or more of the following
reasons:
(i)    Assignment to, or withdrawal from, Executive of any duties or
responsibilities that results in a material diminution in such Executive’s
authority, duties or responsibilities as in effect immediately prior to such
change;
(ii)    A material diminution in the authority, duties or responsibilities of
the supervisor to whom Executive is required to report;
(iii)    A material reduction by the Company of Executive’s annual Base Salary;
(iv)    A relocation of Executive or the Company’s principal executive offices
if Executive’s principal office is at such offices, to a location more than
forty (40) miles from the location at which Executive is then performing his
duties, except for an opportunity to relocate which is accepted by Executive in
writing or the relocation contemplated by Section 3.4 herein; or


5

--------------------------------------------------------------------------------





(v)    A material breach by the Company of any provision of this Agreement or
any other enforceable written agreement between Executive and the Company;
provided however, that Executive must first provide the Company with written
notice specifying the condition giving rise to a Constructive Termination within
ninety (90) days following the initial existence of such condition; and
Executive’s notice must specify that Executive intends to terminate his
employment no earlier than thirty (30) days after providing such notice, and the
Company must be given an opportunity to cure such condition within thirty (30)
days following its receipt of such notice and avoid paying benefits.
6.7.    Voluntary Resignation. Executive may resign his employment and terminate
this Agreement at any time for any reason other than due to a Constructive
Termination (as defined in Section 6.6(c) herein). In such event the Company
shall pay Executive all Accrued Compensation (as defined in Section 6.2(b)
herein), but no other compensation or reimbursement of any kind, including
without limitation, any severance compensation or benefits shall be paid, and
thereafter the Company’s obligations hereunder shall terminate.
6.8.    Change in Control.
(a)    Severance Benefits. If (i) within three (3) months prior to, or on or
within twelve (12) months after, the consummation of a Change in Control (as
defined in Section 6.8(b) herein), (1) the Company terminates Executive’s
employment and this Agreement without Cause pursuant to Section 6.5 herein or
(2) Executive resigns his employment and terminates this Agreement as a result
of a Constructive Termination pursuant to Section 6.6 herein, and (ii) in either
event (1) or (2), Executive signs the Release on or within the time period set
forth therein, but in no event later than forty-five (45) days after the
termination date and allows such Release to become effective, then Executive
shall receive the following severance benefits in lieu of any severance benefits
set forth in Section 6.5(b) or Section 6.6(b) herein:
(i)    Accrued Compensation. The Company shall pay to Executive all Accrued
Compensation (as defined in Section 6.2(b) herein).
(ii)    CIC Cash Compensation Amount Payment. The Company shall pay Executive an
amount equal to (A) Executive’s annual Base Salary plus Executive’s Target
Annual Bonus (as defined in Section 3.2 herein) multiplied by (B) 1.5
(collectively, the “CIC Cash Compensation Amount”). The CIC Cash Compensation
Amount will be paid in one lump sum within ten (10) days following the Release
Effective Date.
(iii)    Stock Awards. The vesting of all outstanding Stock Awards held by
Executive shall be accelerated in full, effective as of the Release Effective
Date.
(iv)    Health Insurance Benefits. To the extent provided by the federal COBRA
law or, if applicable, state insurance laws, and by the Company’s current group
health insurance policies, Executive will be eligible to continue Executive’s
group health insurance benefits at Executive’s own expense. If Executive timely
elects continued coverage under COBRA, the Company shall pay Executive’s COBRA
premiums, and any applicable Company COBRA premiums, necessary to continue
Executive’s then-current coverage for a period of 18 months after the date of
Executive’s termination of employment; provided, however, that any such payments
will cease if Executive voluntarily enrolls in a health insurance plan offered
by another employer or entity during the period in which the Company is paying
such premiums. Executive agrees to immediately notify the Company in writing of
any such enrollment.
Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot provide the foregoing benefit without potentially
incurring financial costs or penalties under applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company shall in
lieu thereof provide to Executive a taxable monthly amount to continue his group
health insurance coverage in effect on the date of separation from service
(which amount shall be based on the premium for the first month of COBRA
coverage), which payments shall be made regardless of whether Executive elects
COBRA continuation coverage and shall commence in the month following the month
in which Executive incurs a separation from service and shall end on the earlier
of (x) the date on which Executive voluntarily enrolls in a health insurance
plan offered by another employer or entity during the period in which the
Company is paying such amounts and (y) 18 months after the date of Executive’s
separation from service.
(b)    For purposes of this Agreement, a “Change in Control” shall have occurred
if at any time following the Effective Date, any of the following events shall
occur:
(i)    The Company is merged, or consolidated, or reorganized into or with
another corporation or other legal person, and as a result of such merger,
consolidation or reorganization less than 50% of the combined voting power of
the then-outstanding securities of such corporation or person immediately after
such transaction are held in the aggregate by the holders of voting securities
of the Company immediately prior to such transaction;
(ii)    The Company sells all or substantially all of its assets or any other
corporation or other legal person and thereafter, less than 50% of the combined
voting power of the then-outstanding voting securities of the acquiring or
consolidated entity are held in the aggregate by the holders of voting
securities of the Company immediately prior to such sale;
(iii)    There is a report filed after the date of this Agreement on Schedule
13D or Schedule 14D-1 (or any successor schedule, form or report), each as
promulgated pursuant to the Securities Exchange Act of 1934 (the “Exchange Act”)
disclosing that any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act) has become the beneficial owner (as the
term beneficial


6

--------------------------------------------------------------------------------





owner is defined under Rule 13d-3 or any successor rule or regulation
promulgated under the Exchange Act) representing 50% or more of the combined
voting power of the then-outstanding voting securities of the Company; or
(iv)    During any period of two (2) consecutive years following the Effective
Date, individuals who at the beginning of any such period constitute the
directors of the Company cease for any reason to constitute at least a majority
thereof unless the election to the nomination for election by the Company’s
shareholders of each director of the Company first elected during such period
was approved by a vote of at least two-thirds of the directors of the Company
then still in office who were directors of the Company at the beginning of such
period.
6.9.    Mitigation. Except as otherwise specifically provided herein, Executive
shall not be required to mitigate the amount of any payment provided under this
Agreement by seeking other employment or self-employment, nor shall the amount
of any payment provided for under this Agreement be reduced by any compensation
earned by Executive as a result of employment by another employer or through
self-employment or by retirement benefits after the date of Executive’s
termination of employment from the Company, except as provided herein.
6.10.    Coordination. If upon termination of employment, Executive becomes
entitled to rights under other plans, contracts or arrangements entered into by
the Company, this Agreement shall be coordinated with such other arrangements so
that Executive’s rights under this Agreement are not reduced, and that any
payments under this Agreement offset the same types of payments otherwise
provided under such other arrangements, but do not otherwise reduce any payments
or benefits under such other arrangements to which Executive becomes entitled.
6.11.    Application of Section 409A. Notwithstanding anything to the contrary
herein, the following provisions apply to the extent severance benefits provided
herein are subject to Section 409A of the Code and the regulations and other
guidance thereunder and any state law of similar effect (collectively “Section
409A”). Severance benefits shall not commence until Executive has a “separation
from service” for purposes of Section 409A. If Executive is a “specified
employee” within the meaning of 409A(a)(2)(B)(i) of the Code, any installment
payments of Disability Base Salary Payments pursuant to Section 6.3(b) or Cash
Compensation Amounts pursuant to Section 6.5(b) or 6.6(b) that are triggered by
a separation from service shall be accelerated to the minimum extent necessary
so that (a) the lesser of (y) the total cash severance payment amount, or (z)
six (6) months of such installment payments are paid no later than March 15 of
the calendar year following such termination, and (b) all amounts paid pursuant
to the foregoing clause (a) will constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations and thus will be payable
pursuant to the “short-term deferral” rule set forth in Section 1.409A-1(b)(4)
of the Treasury Regulations. It is intended that if Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code at the time
of such separation from service the foregoing provision shall result in
compliance with the requirements of Section 409A(a)(2)(B)(i) of the Code because
payments to Executive will either be payable pursuant to the “short-term
deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations
or will not be paid until at least 6 months after separation from service. The
severance benefits are intended to qualify for an exemption from application of
Section 409A or comply with its requirements to the extent necessary to avoid
adverse personal tax consequences under Section 409A, and any ambiguities herein
shall be interpreted accordingly.
6.12.    Parachute Payments.
(a)    If any payment or benefit (including payments or benefits pursuant to
this Agreement) that Executive would receive in connection with a Change in
Control or otherwise (“Payment”) would (1) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (2) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be equal to the Reduced Amount. The "Reduced
Amount" shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Executive's receipt, on an after-tax basis, of the
greater economic benefit notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in payments or benefits
constituting "parachute payments" is necessary so that the Payment equals the
Reduced Amount, Executive shall have no rights to any additional payments and/or
benefits, and reduction shall occur in the manner that results in the greatest
economic benefit for Executive. If more than one method of reduction will result
in the same economic benefit, the items so reduced will be reduced pro rata.
(b)    In the event it is subsequently determined by the Internal Revenue
Service that some portion of the Reduced Amount as determined pursuant to clause
(x) in the preceding paragraph is subject to the Excise Tax, Executive agrees to
promptly return to the Company a sufficient amount of the Payment so that no
portion of the Reduced Amount is subject to the Excise Tax. For the avoidance of
doubt, if the Reduced Amount is determined pursuant to clause (y) in the
preceding paragraph, Executive will have no obligation to return any portion of
the Payment pursuant to the preceding sentence.
(c)    The independent registered public accounting firm engaged by the Company
for general audit purposes as of the day prior to the effective date of the
event described in Section 280G(b)(2)(A)(i) of the Code will perform the
foregoing calculations. If the independent registered public accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting such Change in Control or similar transaction, the
Company will appoint a nationally recognized independent registered public
accounting firm to make the determinations required hereunder. The Company will
bear all expenses with respect to the determinations by such independent
registered public accounting firm required to be made hereunder. Any good faith
determinations of the independent registered public accounting firm made
hereunder will be final, binding and conclusive upon the Company and you.


7

--------------------------------------------------------------------------------





7.
GENERAL PROVISIONS
7.1.    Governing Law. The validity, interpretation, construction and
performance of this Agreement and the rights of the parties thereunder shall be
interpreted and enforced under California law without reference to principles of
conflicts of laws.
7.2.    Assignment; Successors; Binding Agreement.
(a)    No Assignment. Executive may not assign, pledge or encumber his interest
in this Agreement or any part thereof.
(b)    Assumption by Successor. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by operation of
law or by agreement in form and substance reasonably satisfactory to Executive,
to assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.
(c)    Binding Agreement. This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributee, devisees and legatees. If
Executive should die while any amount is at such time payable to Executive
hereunder, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to Executive’s devisee, legates or
other designee or, if there be no such designee, to his estate.
7.3.    Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.
To the Company:
Retrophin, Inc.
3721 Valley Centre Drive, Suite 200
San Diego, CA 92130


To Executive:


Peter Heerma




7.4.    Modification; Waiver; Entire Agreement. This Agreement constitutes the
complete, final and exclusive embodiment of the entire agreement between
Executive and the Company with regard to this subject matter. It is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein, and it supersedes any other such promises,
warranties or representations. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by Executive and such officer as may be specifically
designated by the Board of Directors of the Company. No waiver by either party
hereto at any time of any breach by the other party of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or any prior or subsequent time.
7.5.    Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
7.6.    Controlling Document. Except to the extent described in Section 6.10, in
case of conflict between any of the terms and conditions of this Agreement and
any document herein referred to, the terms and conditions of this Agreement
shall control.
7.7.    Executive Acknowledgment. Executive acknowledges (a) that he has
consulted with or has had the opportunity to consult with independent counsel of
his own choice concerning this Agreement, and has been advised to do so by the
Company, and (b) that he has read and understands the Agreement, is fully aware
of its legal effect, and has entered into it freely based on his own judgment.
7.8.    Dispute Resolution. To ensure the rapid and economical resolution of
disputes that may arise in connection with Executive’s employment, Executive and
the Company agree that any and all disputes, claims, or causes of action, in law
or equity, arising from or relating to the enforcement, breach, performance,
execution, or interpretation of this Agreement, Executive’s employment, or the
termination of that employment, shall be resolved, to the fullest extent
permitted by law pursuant to the Federal Arbitration Act, 9 U.S.C. §1-16, by
final, binding and confidential arbitration in San Diego, California conducted
before a single arbitrator by Judicial Arbitration and Mediation Services, Inc.
(“JAMS”) or its successor, under the then applicable JAMS rules; provided,
however, that in no event shall the Arbitrator be empowered to hear or determine
any class or collective claim of any type. The JAMS rules can be found online at
www.jamsadr.com. By agreeing to this arbitration procedure, both Executive and
the Company waive the right to resolve any such dispute through a trial by jury
or judge or by administrative proceeding. The arbitrator shall: (a) have the
authority


8

--------------------------------------------------------------------------------





to compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (b) issue a written
arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award. The Company shall pay all of JAMS’
arbitration fees. Nothing in this letter agreement shall prevent either
Executive or the Company from obtaining injunctive relief in court if necessary
to prevent irreparable harm pending the conclusion of any arbitration. The
parties agree that the arbitrator shall award reasonable attorneys’ fees, costs,
and all other related expenses to the prevailing party in any action brought
hereunder, and the arbitrator shall have discretion to determine the prevailing
party in an arbitration where multiple claims may be at issue.
7.9.    Remedies.
(a)    Injunctive Relief. The parties agree that the services to be rendered by
Executive hereunder are of a unique nature and that in the event of any breach
or threatened breach of any of the covenants contained herein, the damage or
imminent damage to the value and the goodwill of the Company’s business will be
irreparable and extremely difficult to estimate, making any remedy at law or in
damages inadequate. Accordingly, the parties agree that the Company shall be
entitled to injunctive relief against Executive in the event of any breach or
threatened breach of any such provisions by Executive, in addition to any other
relief (including damage) available to the Company under this Agreement or under
law.
(b)    Exclusive. Both parties agree that the remedy specified in Section 7.9(a)
above is not exclusive of any other remedy for the breach by Executive of the
terms hereof.
7.10.    Counterparts. This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
Agreement.
Executed by the parties as follows:


EXECUTIVE:
 
RETROPHIN, INC.:
 
 
 
 
 
By:
/s/ Peter Heerma
 
By:
/s/ Eric Dube
 
 
 
 
 
Date:
October 1, 2019
 
Date:
October 1, 2019
 
 
 
 
 





9

--------------------------------------------------------------------------------





EXHIBIT A
GENERAL RELEASE
[To be signed on or after employment termination date]
Pursuant to the terms of the Employment Agreement between Retrophin, Inc. (the
“Company”) and Peter Heerma (“Executive”) dated __________, 2019 (the
“Agreement”), the parties hereby enter into the following General Release (the
“Release”):
1.    Accrued Salary and Vacation. Executive understands that, on the last date
of Executive’s employment with the Company, the Company will pay Executive any
accrued salary and accrued and unused vacation to which Executive is entitled by
law, regardless of whether Executive signs this Release.
2.    General Release. Executive hereby generally and completely releases the
Company and its directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns (collectively the “Released Parties”) of and from any
and all claims, liabilities and obligations, both known and unknown, arising out
of or in any way related to events, acts, conduct, or omissions occurring at any
time prior to or at the time that Executive signs this Release.
3.    Scope of Release. This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to Executive’s employment
with the Company or the termination of that employment; (2) all claims related
to Executive’s compensation or benefits from the Company, including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership or equity
interests in the Company; (3) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing
(including claims based on or arising under the Agreement); (4) all tort claims,
including claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (5) all federal, state, and local statutory
claims, including claims for discrimination, harassment, retaliation, attorneys’
fees, or other claims arising under the federal Civil Rights Act of 1964 (as
amended), the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act (as amended) (“ADEA”), the federal Family and
Medical Leave Act, the California Labor Code (as amended), the California Family
Rights Act, and the California Fair Employment and Housing Act (as amended).
4.    ADEA Waiver. Executive acknowledges that Executive is knowingly and
voluntarily waiving and releasing any rights Executive may have under the ADEA,
and that the consideration given for the waiver and release in the preceding
paragraph is in addition to anything of value to which Executive is already
entitled. If Executive is age 40 or older upon execution of this Release,
Executive further acknowledges that Executive has been advised by this writing
that, (1) Executive’s waiver and release do not apply to any rights or claims
that may arise after the date Executive signs this Release; (2) Executive should
consult with an attorney prior to signing this Release (although Executive may
choose voluntarily not to do so); (3) Executive has twenty-one (21) days to
consider this Release (although Executive may choose voluntarily to sign it
earlier); (4) Executive has seven (7) days following the date Executive signs
this Release to revoke it by providing written notice of revocation to the
Company’s General Counsel; and (5) this Release will not be effective until the
date upon which the revocation period has expired, which will be the eighth
calendar day after the date Executive signs it provided that Executive does not
revoke it. If Executive is under 40 years of age upon execution of this Release,
the Release will be effective upon signing and not revocable.
5.    Waiver of Unknown Claims. EXECUTIVE UNDERSTANDS THAT THIS AGREEMENT
INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. Executive acknowledges that
Executive has read and understands Section 1542 of the California Civil Code
which reads as follows: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” Executive hereby expressly
waives and relinquishes all rights and benefits under that section and any law
or legal principle of similar effect in any jurisdiction with respect to
Executive’s respective release of claims herein, including but not limited to
Executive’s release of unknown and unsuspected claims.
6.    Excluded Claims. Executive understands that notwithstanding the foregoing,
the following are not included in the Released Claims (the “Excluded Claims”):
(i) any rights or claims for indemnification Executive may have pursuant to any
written indemnification agreement to which he is a party, the charter, bylaws,
or operating agreements of any of the Released Parties, or under applicable law;
or (ii) any rights which are not waivable as a matter of law. In addition,
Executive understands that nothing in this release prevents Executive from
filing, cooperating with, or participating in any proceeding before the Equal
Employment Opportunity Commission, the Department of Labor, or any similar
government agency, except that Executive acknowledges and agrees that Executive
shall not recover any monetary benefits in connection with any such claim,
charge or proceeding with regard to any claim released herein. Executive hereby
represents and warrants that, other than the Excluded Claims, Executive is not
aware of any claims he has or might have against any of the Released Parties
that are not included in the Released Claims.
7.    Executive Representations. Executive hereby represents that Executive has
been paid all compensation owed and for all hours worked; Executive has received
all the leave and leave benefits and protections for which Executive is
eligible, pursuant to the Family and Medical Leave Act, the California Family
Rights Act, or otherwise; and Executive has not suffered any on-the-job injury
for which Executive has not already filed a workers’ compensation claim.
8.    Nondisparagement. Executive agrees not to disparage the Company, its
parent, or its or their officers, directors, employees, shareholders, affiliates
and agents, in any manner likely to be harmful to its or their business,
business reputation, or personal reputation (although Executive may respond
accurately and fully to any question, inquiry or request for information as
required by legal process).


10

--------------------------------------------------------------------------------





9.    Cooperation. Executive agrees not to voluntarily (except in response to
legal compulsion) assist any third party in bringing or pursuing any proposed or
pending litigation, arbitration, administrative claim or other formal proceeding
against the other party, or against the Company’s parent or subsidiary entities,
affiliates, officers, directors, employees or agents. Executive further agrees
to reasonably cooperate with the other party, by voluntarily (without legal
compulsion) providing accurate and complete information, in connection with such
other party’s actual or contemplated defense, prosecution, or investigation of
any claims or demands by or against third parties, or other matters, arising
from events, acts, or failures to act that occurred during the period of
Executive’s employment by the Company.
10.    No Admission of Liability. The parties agree that this Release, and
performance of the acts required by it, does not constitute an admission of
liability, culpability, negligence or wrongdoing on the part of anyone, and will
not be construed for any purpose as an admission of liability, culpability,
negligence or wrongdoing by any party and/or by any party’s current, former or
future parents, subsidiaries, related entities, predecessors, successors,
officers, directors, shareholders, agents, employees and assigns. The parties
specifically acknowledge and agree that this Release is a compromise of disputed
claims and that the Company denies any liability for any matter released herein.
RETROPHIN, INC.:
 
EXECUTIVE:
 
 
 
 
 
By:
 
 
By:
 
 
 
 
 
 
Date:
 
 
Date:
 
 
 
 
 
 











11